—Judgment, Supreme Court, Bronx County (Vincent Quattrochi, J., at plea; John Collins, J., at sentence), rendered August 17, 2000, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The record establishes a valid waiver of defendant’s right to appeal (see, People v Moissett, 76 NY2d 909). This waiver forecloses appellate review of defendant’s claim that prior to imposing sentence, the court should have granted him a further opportunity to complete a drug program. In any event, the claim is without merit. Concur — Wallach, J. P., Rubin, Buckley, Friedman and Marlow, JJ.